WIGGINTON, Judge.
Appellant wife appeals the final judgment of dissolution of the parties’ marriage, raising numerous points. After careful consideration, we have found all points to be without merit except her assertion of error in the trial judge’s failure to award her attorney’s fees and court costs. In light of the extreme disparity in the parties’ incomes and in the interest of avoiding an inequitable diminution of appellant’s funds, we agree with her on this issue. See Blackburn v. Blackburn, 513 So.2d 1360 (Fla. 2d DCA 1987) and Kuse v. Kuse, 533 So.2d 828 (Fla. 3d DCA 1988).
*20AFFIRMED in part, REVERSED in part, and REMANDED for an award of attorney’s fees and court costs to appellant.
WENTWORTH and THOMPSON, JJ., concur.